Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION



Introduction


1.	2his communication is in response to the Applicants' communication dated November 12, 2021. Claims 1, 5-11 and 15-20 were amended. Claims 21 and 22 were added. Claims 1-22 of the application are pending. This office action is made final.

Claim Objections

2.	The following is a quotation of 37 C.F.R § 1.75 (d)(1):
The claim or claims must conform to the invention as set forth in the remainder of the specification and terms and phrases in the claims must find clear support or antecedent basis in the description so that the meaning of the terms in the claims may be ascertainable by reference to the description.

3.	Claims 6, 16 and 21-22 are objected to because of the following informalities:  
Claim 6, Line 6 states in part, “calculating a sensitivity based on P, V, and T” Since numerous parameters are computed in the design of a convective cooling channel, the parameter whose sensitivity is being calculated should be stated.
Claim 16, Line 5 states in part, “calculating a sensitivity based on P, V, and T” Since numerous parameters are computed in the design of a convective cooling channel, the parameter whose sensitivity is being calculated should be stated.

Claim 22 has the same language as in claim 21 and is rejected for the same reason as claim 21.

Appropriate corrections are required.

Claim Rejections - 35 USC § 103 - AIA 

4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
 (a) A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


5.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.



6.	Claims 1-6, 8, 10, 11-16, 18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Goodson et al., (Chinese Patent CN 1636124 A published July 2005), in view of Santiago et al. (U.S. Patent 7,134,486), and further in view of Zhang, Z. (Chinese Patent CN 104778289A Published July 2015). 

6.1	Goodson et al. teaches AN Electroosmotic Microchannel cooling system. Specifically, as per claim 1, Goodson et al. teaches a computer-implemented method for designing a convective cooling channel in a computer (Page 2, Para 3, L1-3: the cooling system is attached to the heat generating device of the circuit board; Para 4, L9-10: the design provides cooling for the device in different regions of the microchannel at variable speed; Para 5, L7-11: the microchannel heat exchanger has variable size and spatial density, so the heat flux generated from different temperature gradient is minimized; Page 3, Para 4, L6-7: a computer model of heat source for calculation of heat flow in various channels at various speeds of the fluid in the device), comprising:
(a)	acquiring input data, wherein the input data comprises:
	(1)	a geometry of an object to be cooled (Page 4, Para 3, L3-5:performance optimization of the diameter of the heat exchanger; detailed design of shape, depth, density and other geometric parameters; Page 5, Para 4, L6-7: a given microchannel geometry; L8-10: the CAD tool performs channel geometry optimization to improve quality of the heat exchanger);
(2)	multiple design objectives (Page 1, Para 1, L6-7: to operate with their temperature remaining within specified range; Page 3, Para 4, L5-6: adjust the width, depth and shape of the channel to improve temperature uniformity of the device; Page 4, Para 3, L8-10: perform channel geometry optimization to improve quality of the heat exchanger; Page 7, Para 2, L4: to achieve specific system performance); and
(3)	one or more boundary conditions (Page 6, Para 1, L19-20: the heat exchanger surrounding environment id represented by the boundary condition; Para 3, L1-3: the fluid flow energy equation represents the heat loss to the surrounding environment by boundary condition);
(b)	generating, via an iterative topology optimization, one or more channel designs corresponding to the input data (Page 3, Para 4, L5-6: adjust the width, depth and shape of the channel to improve temperature uniformity of the device; Page 3, Para 4, L8-9:simulating the device temperature curve  and minimizing the curve for optimal design of the micro-heat exchanger; Page 4, Para 3, L3-5: performance optimization of the diameter of the heat exchanger; detailed design of shape, depth, density and other geometric parameters; Page 5, Para 4, L8-11: the CAD tool performs channel geometry optimization to improve quality of the heat exchanger; Page 6, Para 1, L6-8: complete system model allows the designer vary the system design details including changes of system geometry, e.g., arrangement, shape, diameter  and space and calculate variations in system performance; Page 7, Para 2, L3-4: repeated design optimization of the microchannel for optimization of performance; Para 3, L8-11: optimization of the channel shape to control flow speed along the channel length is iteratively performed);
(1)	for each iteration of the iterative topology optimization, channel flow and 
solids are numerically simulated to produce a steady-state solution (Page 2, Para 2, L1-4: simulate the operation of the device and determine the device generated temperature distribution; Page 3, Para 4, L8-9:simulating the device temperature curve  and minimizing the curve for optimal design of the micro-heat exchanger; Page 4, Para 3, L1-3: the heat exchanger thermal 
(c)	selecting one or more of the multiple channel designs (Page 4, Para 3, L3-5: performance optimization of the diameter of the heat exchanger; detailed design of shape, depth, density and other geometric parameters; Page 5, Para 4, L8-10: the CAD tool performs channel geometry optimization to improve quality of the heat exchanger; Page 6, Para 1, L6-8: complete system model allows the designer vary the system design details including changes of system geometry, e.g., arrangement, shape, diameter  and space and calculate variations in system performance; Page 7, Para 2, L3-4: repeated design optimization of the microchannel for optimization of performance; Para 3, L8-11: optimization of the channel shape to control flow speed along the channel length is iteratively performed; it is inherent that the optimized design will be selected); and
performance optimization of the diameter of the heat exchanger; detailed design of shape, depth, density and other geometric parameters; Page 5, Para 4, L8-10: the CAD tool performs channel geometry optimization to improve quality of the heat exchanger; Page 6, Para 1, L6-8: complete system model allows the designer vary the system design details including changes of system geometry, e.g., arrangement, shape, diameter  and space and calculate variations in system performance; Page 7, Para 2, L3-4: repeated design optimization of the microchannel for optimization of performance; Para 3, L8-11: optimization of the channel shape to control flow speed along the channel length is iteratively performed; it is inherent that the optimized design will be selected and output by the computer).

Goodson et al. does not expressly teach automatically generating, via an iterative topology optimization, multiple channel designs corresponding to the input data; and each of the geometry models is reusable and editable. Santiago et al. teaches automatically generating, via an iterative topology optimization, multiple channel designs corresponding to the input data (CL4, L26-28: the removal of heat from heat generating devices and transporting the heat to a heat rejection structure through the use of fluid loop; L43-44: optimizes the shape and distribution of microchannels in the micro heat exchanger and minimizes spatial and temporal temperature variations on the device; CL14, L57-60: the design of the elements is compartmentalized, so each element may be optimized for performance independent of other elements of the system; CL15, L20-24: the arrangement of the microchannels is adapted to the distribution of expected heat sources on the device; the density of the channels is increased in regions corresponding to sources of excessive heat; L29-34: a computer model of the heat sources in the device and calculation of heat transfer into fluids moving in various channel Goodson et al. with the method of Santiago et al. that included automatically generating, via an iterative topology optimization, multiple channel designs corresponding to the input data; and each of the geometry models is reusable and editable, because that would  
	Goodson et al. and Santiago et al. do not expressly teach each of the multiple channel designs comprises a geometry model; and outputting the selected one or more channel designs as the geometry models. Zhang, Z. teaches each of the multiple channel designs comprises a geometry model; and outputting the selected one or more channel designs as the geometry models (Page 1, Para 1, L2-4: the furnace design influences the production quality of the pre-baked anode; there is combustion in the furnace and heat convection, conduction and radiation; L16-17: determining design parameters to develop the furnace and its structure; Para 2, L1-5: using modeling software to establish the area of the furnace and establishing the physical model comprising a flue, a box, a cooling water sleeve and a volatile constituent passage, a compressed air passage and an insulating structure; L7-8: numerical calculation is performed in a fluid simulation software, Fluent; Page 2, Para 1, L6-7: forming a multicomponent geometric model into the software). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Goodson et al. and Santiago et al. with the method of Zhang, Z. that included each of the multiple channel designs comprising a geometry model; and outputting the selected one or more channel designs as the geometry models, because that would allow the passage design to improve the production quality of the device produced (Page 1, Para 1, L2-3). 

Per claim 2: Goodson et al. teaches that acquiring the input data comprises:

receiving the design objective as input from the user (Page 5, Para 4, L3-5: the heat exchanger will achieve optimized thermal uniformity specified by the user); and
a pre-processor on a computer automatically generating the one or more boundary conditions (Page 6, Para 1, L19-20: the heat exchanger surrounding environment id represented by the boundary condition; Para 3, L1-3: the fluid flow energy equation represents the heat loss to the surrounding environment by boundary condition).

Per claim 3: Goodson et al. teaches acquiring the input data comprises:
generating one or more initial cooling channel designs that are utilized by the individual topology optimization to design the channel design (Page 4, Para 3, L3-5: performance optimization of the diameter of the heat exchanger; detailed design of shape, depth, density and other geometric parameters; Page 5, Para 4, L8-10: the CAD tool performs channel geometry optimization to improve quality of the heat exchanger; Page 6, Para 1, L6-8: complete system model allows the designer vary the system design details including changes of system geometry, e.g., arrangement, shape, diameter  and space and calculate variations in system performance; Page 7, Para 2, L3-4: repeated design optimization of the microchannel for optimization of performance; Para 3, L8-11: optimization of the channel shape to control flow speed along the channel length is iteratively performed; it is inherent that the optimized design will be generated starting with an initial design).

Per claim 4: Goodson et al. teaches that the one or more boundary conditions comprise:

a coolant outlet location (Page 3, Para 4, L4-5: to make the micro-heat exchanger inlet and outlet temperature gradient to be minimized; Page 6, Para 1, L20-22: the entrance and exit of the fluid leaving the outlet of the pump and the inlet of the hot suppressor); 
an inlet coolant type (Page 3, Para 4, L7-8: channel fluid in the cooling device; Page 6, Para 3, L4-5: the liquid and steam characteristics of the working fluid);
an inlet coolant temperature (Page 3, Para 4, L4-5: to make the micro-heat exchanger inlet and outlet temperature gradient to be minimized; Page 4, Para 1, L16: temperature measurements at different positions); and 
an outlet pressure (Page 5, Para 4, L5-6: calculating pressure, velocity and speed of heat transfer; Page 6, Para 1, L22-23: temperature and pressure dependence of the simulation using finite volume method; Page 7, Para 5, L1: optimizing the outlet pressure; Page 8, Para 3, L:7: obtain decreased outlet pressure).

Per claim 5: Goodson et al. teaches that the generating the multiple channel designs comprises:
grouping the input data into input data sets, wherein each set contains a combination of the geometry (Page 4, Para 3, L3-5:performance optimization of the diameter of the heat exchanger; detailed design of shape, depth, density and other geometric parameters; Page 5, Para 4, L6-7: a given microchannel geometry; L8-10: the CAD tool performs channel geometry optimization to improve quality of the heat exchanger), the design objective (Page 1, Para 1, L6-7: to operate with Page 3, Para 4, L5-6: adjust the width, depth and shape of the channel to improve temperature uniformity of the device; Page 4, Para 3, L3: performance optimization; Page 5, Para 4, L8-10: perform channel geometry optimization to improve quality of the heat exchanger; Page 7, Para 2, L4: to achieve specific system performance), and one or more boundary conditions (Page 6, Para 1, L19-20: the heat exchanger surrounding environment id represented by the boundary condition; Para 3, L1-3: the fluid flow energy equation represents the heat loss to the surrounding environment by boundary condition); and
for each input data set, generating a channel design that corresponds to the input data set (Page 3, Para 4, L5-6: adjust the width, depth and shape of the channel to improve temperature uniformity of the device; Page 3, Para 4, L8-9:simulating the device temperature curve  and minimizing the curve for optimal design of the micro-heat exchanger; Page 4, Para 3, L3-5: performance optimization of the diameter of the heat exchanger; detailed design of shape, depth, density and other geometric parameters; Page 5, Para 4, L8-11: the CAD tool performs channel geometry optimization to improve quality of the heat exchanger; Page 6, Para 1, L6-8: complete system model allows the designer vary the system design details including changes of system geometry, e.g., arrangement, shape, diameter  and space and calculate variations in system performance; Page 7, Para 2, L3-4: repeated design optimization of the microchannel for optimization of performance; Para 3, L8-11: optimization of the channel shape to control flow speed along the channel length is iteratively performed).

Per claim 6: Goodson et al. teaches that the generating the multiple channel designs comprises:

calculating a sensitivity based on P, V, and T (Page 4, Para 1, L1: measured temperature is compared; L17-20: the device and the controller provide information to the controller at different rates and sensitivities for heat input resulting in better accuracy and stability of control; Page 5, Para 4, L5-6: calculating pressure, velocity and speed of heat transfer; Page 6, Para 1, 

Per claim 8: Goodson et al. teaches that the generating the multiple channel designs comprises:
for each iteration of the iterative topology optimization, refining a geometry of the multiple channel designs (Page 5, Para 4, L8-11: the CAD tool performs channel geometry optimization to improve quality of the heat exchanger; Page 6, Para 1, L6-8: complete system model allows the designer vary the system design details including changes of system geometry, e.g., arrangement, shape, diameter  and space and calculate variations in system performance ; Page 7, Para 2, L3-4: repeated design optimization of the microchannel for optimization of performance; Para 3, L8-11: optimization of the channel shape to control flow speed along the channel length is iteratively performed).

Per claim 10: Goodson et al. teaches that the selecting one or more of the multiple channel designs comprises:
filtering the multiple channel designs (Page 4, Para 3, L3-5: performance optimization of the diameter of the heat exchanger; detailed design of shape, depth, density and other geometric parameters; Page 5, Para 4, L8-10: the CAD tool performs channel geometry optimization to improve quality of the heat exchanger; Page 6, Para 1, L6-8: complete system model allows the designer vary the system design details including changes of system geometry, e.g., arrangement, shape, diameter  and space and calculate variations in system performance; Page 7, Para 2, L3-4: repeated design optimization of the microchannel for optimization of performance; Para 3, L8-Page 1, Para 1, L6-7: to operate with their temperature remaining within specified range; Page 3, Para 4, L5-6: adjust the width, depth and shape of the channel to improve temperature uniformity of the device; Page 4, Para 3, L3: performance optimization; Page 5, Para 4, L8-10: perform channel geometry optimization to improve quality of the heat exchanger; Page 7, Para 2, L4: to achieve specific system performance).

6.2	As per Claim 11, Goodson et al. teaches a computer-implemented system for designing a convective cooling channel (Page 2, Para 3, L1-3: the cooling system is attached to the heat generating device of the circuit board; Para 4, L9-10: the design provides cooling for the device in different regions of the microchannel at variable speed; Para 5, L7-11: the microchannel heat exchanger has variable size and spatial density, so the heat flux generated from different temperature gradient is minimized; Page 3, Para 4, L6-7: a computer model of heat source for calculation of heat flow in various channels at various speeds of the fluid in the device), comprising:
(a)	a computer having a memory;
(b)	a processor executing on the computer;
(c)	the memory storing an application that is executed by the processor  (Page 3, Para 4, L6-7: a computer model of heat source for calculation of heat flow in various channels at various speeds of the fluid in the device).
All other limitations in claim 11 are taught by as described in Paragraph 6.1 above.

supra.  Claims 12-16, 18 and 20 are a computer-implemented system claims reciting the same limitations as Claims 2-6, 8 and 10, as taught throughout by Goodson et al. 

7.	Claims 7 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Goodson et al., (Chinese Patent CN 1636124 A published July 2005), in view of Santiago et al. (U.S. Patent 7,134,486), and Zhang, Z. (Chinese Patent CN 104778289A Published July 2015) and further in view of Brostmeyer et al. (U.S. Patent 8,209,839), Donhowe et al. (Chinese Patent CN 108024699 A Published in May 2018) and Hu et al. (Chinese Patent CN 104657565 A Published May 2015). 

7.1	As per claim 7, Goodson et al., Santiago et al. and Zhang, Z. teach the method of claim 1. Goodson et al. teaches the iterative topology optimization (Page 3, Para 4, L5-6: adjust the width, depth and shape of the channel to improve temperature uniformity of the device; Page 3, Para 4, L8-9:simulating the device temperature curve  and minimizing the curve for optimal design of the micro-heat exchanger; Page 4, Para 3, L3-5: performance optimization of the diameter of the heat exchanger; detailed design of shape, depth, density and other geometric parameters; Page 5, Para 4, L8-11: the CAD tool performs channel geometry optimization to improve quality of the heat exchanger; Page 6, Para 1, L6-8: complete system model allows the designer vary the system design details including changes of system geometry, e.g., arrangement, shape, diameter  and space and calculate variations in system performance; Page 7, Para 2, L3-4: repeated design optimization of the microchannel for optimization of performance; Para 3, L8-
Goodson et al., Santiago et al. and Zhang, Z. do not expressly teach generating one or more scattered point clouds to represent a shape of fluid regions of the object. Brostmeyer et al. teaches generating one or more scattered point clouds to represent a shape of fluid regions of the object (CL4, L6: characterization of a component; L11-15: non-destrucvtive surface digitizing technology to produce point clod of component features and internal features). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Goodson et al., Santiago et al. and Zhang, Z. with the method of Brostmeyer et al. that included generating one or more scattered point clouds to represent a shape of fluid regions of the object, because that would provide precise geometry measurements of critical geometrical features (CL4, L8-10); to characterize the components (CL4, L6); and allow to use the characterization results to produce solid models and the boundary conditions for technical analysis of the components and produce manufacturing specifications (CL4, LL25-29). 
	Goodson et al., Santiago et al., Zhang, Z. and Brostmeyer et al. do not expressly teach converting the one or more scattered points clouds into straight segments going through the one or more scattered point clouds. Donhowe et al. teaches converting the one or more scattered points clouds into straight segments going through the one or more scattered point clouds (Page 1, Para 1, L24-27: the central line of the model and the line segments are converted into a cloud point set; it is inherent that this capability will allow the point cloud to be converted into central line and line segments). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Goodson et al., Santiago et al., Zhang, Z. and Brostmeyer et al. with the method of Donhowe et al. that included converting the one or more scattered points clouds into straight segments going through the one or more scattered point clouds, because that would allow to produce 3D closing surface voxel model (Page 1, Para 1, L20). 
Goodson et al., Santiago et al., Zhang, Z., Brostmeyer et al. and Donhowe et al. do not expressly teach utilizing the straight segments as a center line of channels of the multiple channel designs. Hu et al. teaches utilizing the straight segments as a center line of channels of the multiple channel designs (Abstract, L5-6: determining the near surface channel of the central point; connecting the central point and determining the central line of the near-surface). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Goodson et al., Santiago et al., Zhang, Z., Brostmeyer et al. and Donhowe et al. with the method of Hu et al. that included utilizing the straight segments as a center line of channels of the multiple channel designs, because that would realize even cooling and improve the quality and production efficiency and service life of the channel (Abstract, L8-9). 

7.2	As per Claims 17, it is rejected based on the same reasoning as Claim 7, supra.  Claim 15, 17 is a computer-implemented system claim reciting the same limitations as Claim 7, as taught throughout by Goodson et al., Santiago et al., Zhang, Z., Brostmeyer et al., Donhowe et al. and Hu et al.  

8.	Claims 9 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Goodson et al., (Chinese Patent CN 1636124 A published July 2005), in view of Santiago et al. (U.S. Patent Zhang, Z. (Chinese Patent CN 104778289A Published July 2015), and further in view of Hogan et al. (WIPO WO 2017/004669 A1 Published January 2017). 

8.1	As per claim 9, Goodson et al., Santiago et al. and Zhang, Z. teach the method of claim 1. Goodson et al. teaches the generating the one or more channel designs (Page 3, Para 4, L5-6: adjust the width, depth and shape of the channel to improve temperature uniformity of the device; Page 3, Para 4, L8-9:simulating the device temperature curve  and minimizing the curve for optimal design of the micro-heat exchanger; Page 4, Para 3, L3-5: performance optimization of the diameter of the heat exchanger; detailed design of shape, depth, density and other geometric parameters; Page 5, Para 4, L8-11: the CAD tool performs channel geometry optimization to improve quality of the heat exchanger; Page 6, Para 1, L6-8: complete system model allows the designer vary the system design details including changes of system geometry, e.g., arrangement, shape, diameter  and space and calculate variations in system performance; Page 7, Para 2, L3-4: repeated design optimization of the microchannel for optimization of performance; Para 3, L8-11: optimization of the channel shape to control flow speed along the channel length is iteratively performed). 
Goodson et al., Santiago et al. and Zhang, Z. do not expressly teach outputting one or more tessellated models representing one or more cooling channel boundaries. Hogan et al. teaches outputting one or more tessellated models representing one or more cooling channel boundaries (Page 2, Para 4, L5-6: a three dimensional voxel map is built; L9-11: the voxel maps are converted to a tessellated 3D model and transferred to a CAD system). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Goodson et al., Santiago et al. and Zhang, Z. with the method of Hogan et al. that included outputting one or more tessellated models representing one or more 
Goodson et al. teaches one or more cooling channel boundaries (Page 6, Para 1, L19-20: the heat exchanger surrounding environment id represented by the boundary condition; Para 3, L1-3: the fluid flow energy equation represents the heat loss to the surrounding environment by boundary condition); constructing a one-dimensional curve model approximation for each of the one or more tessellated models (Page 6, Para 1, L12-15: the model is based on simple calculation using 1D method which has high computational efficiency for multiphase simulation and detailed comparison1D method is used for channel optimization), wherein the one-dimensional curve model approximation captures an underlying layout of the convective cooling channel (Page 6, Para 1, L12-15: the model is based on simple calculation using 1D method which has high computational efficiency for multiphase simulation and detailed comparison1D method is used for channel optimization).

8.2	As per Claims 17, it is rejected based on the same reasoning as Claim 7, supra.  Claim 15, 17 is a computer-implemented system claim reciting the same limitations as Claim 7, as taught throughout by Goodson et al., Santiago et al. and Zhang, Z. and Hu et al.  

9.	Claims 21 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Goodson et al., (Chinese Patent CN 1636124 A published July 2005), in view of Santiago et al. (U.S. Patent 7,134,486), and Zhang, Z. (Chinese Patent CN 104778289A Published July 2015), and further in view of Datta et al. (U.S. Patent 7,836,597). 

Goodson et al., Santiago et al. and Zhang, Z. teach the method of claim 1 and system of claim 11. Goodson et al. teaches multiple design objectives (Page 1, Para 1, L6-7: to operate with their temperature remaining within specified range; Page 3, Para 4, L5-6: adjust the width, depth and shape of the channel to improve temperature uniformity of the device; Page 4, Para 3, L3: performance optimization; Page 5, Para 4, L8-10: perform channel geometry optimization to improve quality of the heat exchanger; Page 7, Para 2, L4: to achieve specific system performance).

Goodson et al. teaches a temperature range; (Page 1, Para 1, L6-7: operate with their temperature remaining within specified range); a temperature uniformity (Page 3, Para 4, L5-6: adjust the width, depth and shape of the channel to improve temperature uniformity of the device). Santiago et al. teaches a temperature range; (CL4, L49-50: minimize temperature variation in the device); a temperature uniformity (CL11, L47-48: achieve greater temperature uniformity); a channel manufacturability (CL5, L1-5: the pumps are fabricate with materials and structures that improve performance and efficiency and reduce weight and manufacturing cost; same principle applies to channel design).
Goodson et al., Santiago et al. and Zhang, Z. do not expressly teach a channel flow pressure drop; a heat removal. Datta et al. teaches a channel flow pressure drop (Page 2, Para 1, L12: minimize pressure drop within the heat exchanger);  a heat removal (Page 2, Para 1, L10-11: the various directions of the channel and the fingers allow delivery of the fluid to cool hot spots in the heat source; Page 3, Para 1, L14-17: the channels maximize the division of the fluid flow among several channels, effectively cooling the heat source). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Goodson et al., Santiago et al. and Zhang, Z. with the method of Datta et al. 

Response to Applicant’s Arguments

10. 	Applicant's claim amendments and arguments filed on November 12, 2021 have been fully considered.  Amended claim rejections under 35 USC 103 (a) have been included in this office action in response to applicant’s amendments and arguments.

10.1 	As per the applicant’s argument that “Goodson requires a trial and error analysis via input and interaction with a user to manually generate a cooling channel design using CAD design software; Goodson first provides specific designs with which Goodson's invention simulates operation; Goodson then adapts a given design to change the likelihood of effective thermal resistance and minimize temperature gradient; Goodson do not describe any automated or iterative methodology for performing such design within a computer; Goodson describes that the adjustments to the design are transferred to a computer model for heat source calculation; rather than automating the design via an iterative process in which simulations are performed by the computer during each automated iteration, Goodson provides for manually adjusting a design and then transferring the design to a model for simulating heat flow; Goodson also proposes an open-loop structure; it describes a thermal design CAD tool that makes the user finish the micro- heat exchanger solution; this tool allows the user to calculate pressure, velocity, and speed of Santiago et al. reference to teach the automated iterative methodology for performing such design within a computer.

Santiago et al. teaches the following:
CL4, L43-44: optimizes the shape and distribution of microchannels in the micro heat exchanger and minimizes spatial and temporal temperature variations on the device; 
CL14, L57-60: the design of the elements is compartmentalized, so each element may be optimized for performance independent of other elements of the system; 
CL15, L20-24: the arrangement of the microchannels is adapted to the distribution of expected heat sources on the device; the density of the channels is increased in regions corresponding to sources of excessive heat; L29-34: a computer model of the heat sources in the device and calculation of heat transfer into fluids moving in various channel shapes at various velocities is used to simulate temperature profiles on the device; minimization of these profiles results in an optimized design for the micro heat exchanger; 

CL35, L35-38: the CAD tool aids in optimizing the microchannel geometries to improve the performance of the resulting heat sink and reduce the temperature variations; 
CL37, L48-53: detailed numerical modeling is used to predict temperature distributions within the microchannel heat exchange structures and can be used with an iterative design process to optimize the performance of these microchannel designs to achieve particular system performance objectives; 
CL38, L30-35: optimization involving variations of channel shape and its evolution along the length of the channel, the flow rate and inlet temperature to minimize temperature variation based on variations of the applied heat flux is carried out iteratively by successive perturbations to the geometry of the channels.

The Examiner interprets this as teaching automated and iterative methodology for performing such design within a computer.

10.2 	As per the applicant’s argument that “Goodson does not have any description of a reusable and editable geometry model that is output as part of the connective cooling channel design process; the present claims provide for actually generating multiple designs and selecting one or more of such designs to output; such a capability is also lacking from Goodson; Goodson Goodson et al., Santiago et al. and Zhang, Z. reference to teach this limitation.

Santiago et al. teaches the following:
CL38, L30-35: optimization involving variations of channel shape and its evolution along the length of the channel, the flow rate and inlet temperature to minimize temperature variation based on variations of the applied heat flux is carried out iteratively by successive perturbations to the geometry of the channels.

The Examiner interprets this as teaching each of the geometry models is reusable and editable.

Zhang, Z. teaches the following:
Page 1, Para 1, L16-17: determining design parameters to develop the furnace and its structure; 
Para 2, L1-5: using modeling software to establish the area of the furnace and establishing the physical model comprising a flue, a box, a cooling water sleeve and a volatile constituent passage, a compressed air passage and an insulating structure; 
Page 2, Para 1, L6-7: forming a multicomponent geometric model into the software.

The Examiner interprets this as teaching geometry model is output as part of the connective cooling channel design process.

Goodson et al. teaches the following:
Page 4, Para 3, L3-5: performance optimization of the diameter of the heat exchanger; detailed design of shape, depth, density and other geometric parameters; 
Page 5, Para 4, L8-10: the CAD tool performs channel geometry optimization to improve quality of the heat exchanger; 
Page 6, Para 1, L6-8: complete system model allows the designer vary the system design details including changes of system geometry, e.g., arrangement, shape, diameter  and space and calculate variations in system performance; 
Page 7, Para 2, L3-4: repeated design optimization of the microchannel for optimization of performance; Para 3, L8-11: optimization of the channel shape to control flow speed along the channel length is iteratively performed; it is inherent that the optimized design will be selected and output by the computer
The Examiner interprets this as teaching generating multiple designs and selecting one or more of such designs to output.

10.3 	As per the applicant’s argument that “the claims include multiple design objectives including a channel flow pressure drop, a heat removal, a temperature range, a temperature uniformity, a fluid volume, and a channel manufacturability; the claims require that these specific design objectives are input and are considered when generating the channel designs”, the examiner has used the Goodson et al., Santiago et al. and Datta et al. references to teach the argued limitations.

Goodson et al. teaches the following:
Page 1, Para 1, L6-7: operate with their temperature remaining within specified range; 
Page 3, Para 4, L5-6: adjust the width, depth and shape of the channel to improve temperature uniformity of the device

The Examiner interprets this as teaching a temperature range; and a temperature uniformity.

Santiago et al. teaches the following:
CL5, L1-5: the pumps are fabricate with materials and structures that improve performance and efficiency and reduce weight and manufacturing cost; same principle applies to channel design.

The Examiner interprets this as teaching a channel manufacturability.

Datta et al. teaches the following:
 Page 2, Para 1, L12: minimize pressure drop within the heat exchanger;
Page 2, Para 1, L10-11: the various directions of the channel and the fingers allow delivery of the fluid to cool hot spots in the heat source; Page 3, Para 1, L14-17: the channels maximize the division of the fluid flow among several channels, effectively cooling the heat source.



ACTION IS FINAL

11.	Applicant’s claim amendments necessitated updated art rejections presented in this office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Conclusion

12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dr. Kandasamy Thangavelu whose telephone number is 571-272-3717. The examiner can normally be reached on Monday through Friday from 8:00 AM to 5:30 PM. 


Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. 
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

	/Kandasamy Thangavelu/
	Primary Patent Examiner
	Art Unit 2148
	December 3, 2021